Title: Observations [April 1768]
From: Washington, George
To: 




April 2d. Sewed a patch of Flax in the Neck.
Also sewed a patch at Doeg Run by the last yrs. Turneps.
 



6. Sewed part of the Ground at home (the Cowpens) in Flax.
 


7. Carpenters finishd the Corn Ho. at Muddy hole. And went to trimmg. fish Barrls.
 


11. Planted out Grape Cuttings accordg. to Memm.
 


12. Sewed remainder of Flax Ground at Home.
Also sewed Flax Seed at Muddy hole.
White fish began to Run. Catching 60 or 70 at a Haul with some Her[rin]g.
 


14. Sowed Flax at Doeg Run at the head of the Meadow.
Began plowing at Doeg for Corn—that is to list.
Ditto Carpenters went to getting Staves for Cyder Casks.
 


18. Began fishing for Herrings with Carpenter’s &ca.
 


21. Began to cross gd. at Muddy hole & the Mill—having Run only a single furrow for a list.
 


23. The great abundance of Rain which fell within this 48 hours carrd. away my Dam by the Miss Wades & broke the back Dam by the Mill.


   
   The land north of GW’s mill plantation was now jointly owned by three daughters of Zephaniah and Valinda Wade, Mrs. Wade having apparently died sometime within the previous two years. The dam near the Wades’ property was about 300 yards up Dogue Run from the mill and had probably been built a short time before in an attempt to store more water for use in the mill during droughts. Nevertheless, the run regularly went dry in the summer. the back dam: the lower dam.



